Citation Nr: 1434860	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-20 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied service connection for a low back disorder.

This case was previously before the Board in September 2012 and September 2013, at which time it was remanded for further development to include obtaining additional VA treatment records, and according the Veteran an examination to address the etiology of his back disorder.  Additional electronic, paperless VA treatment records have been associated with the Virtual VA system; and the Veteran was accorded such an examination in October 2012, with a November 2013 addendum to clarify matters raised by the Board in the September 2013 remand.  For the reasons detailed below, the Board finds that this medical evidence is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's low back disorder was incurred in or otherwise the result of his military service, or is secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back disorder, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2009, which is clearly prior to the March 2009 rating decision that is the subject of this appeal.  He was also sent additional notification via an October 2012 letter, followed by readjudication of the appeal by a February 2013 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing his low back disorder was due to service or is secondary to a service-connected disability.  Moreover, he was accorded VA medical examinations in March 2009 and October 2012 (with a November 2013 addendum) that included opinions that addressed the etiology of his low back disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Although, as detailed below, the Board found deficiencies in the opinions expressed by the original March 2009 and October 2012 examinations, the deficiencies have been corrected by the November 2013 addendum.  Accordingly, the Board finds that this development is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board acknowledges that the Veteran is competent, as a lay person, to describe visible symptomatology such as back pain.  However, complaints of pain are common symptoms that can be attributed to a variety of conditions which can be acute or chronic.  Therefore, the Board finds that competent medical evidence is required to diagnose the claimed low back disorder and to determine the etiology thereof.  Further, this finding is consistent with the fact that the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  Moreover, to the extent the Veteran contends his low back disorder is secondary to his service-connected right leg disability, the effect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This is consistent with Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010) (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1)

The Veteran's service treatment records do reflect he was treated for back problems while on active duty.  Specifically, he was injured in a car accident in September 1970, and was brought to the hospital complaining of a back injury, abrasions, contusions, and lacerations.  The Veteran was diagnosed as suffering from a right femur fracture.  He underwent surgery, and was hospitalized until January 1971.  However, no chronic back disorder was diagnosed at that time.  Further, the Veteran's spine was clinically evaluated as normal on his July 1971 separation examination.  The examination did note that the Veteran suffered a fracture of the midshaft and neck of his right femur; and it is noted he is currently service-connected for the residuals of this fracture.  The examination also recommended that the Veteran avoid crawling, stooping, running, jumping, prolonged standing, or marching.  Moreover, the Veteran's concurrent Report of Medical History is not clear whether the Veteran was reporting that he suffered from back trouble of any kind or not, as he checked both boxes.  

The Board also observes that there is no competent medical evidence of a low back disorder in the post-service records until years after his separation from service.  As such, he is clearly not entitled to a grant of service connection on a presumptive basis for a disability present to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

The Veteran underwent a VA spine examination in March 2009.  After examining the Veteran, the examiner diagnosed him as suffering from mild lumbar spondylosis and discogenic disease, dorsal myositis, clinical dorsal kyphosis, and joint space narrowing.  The examiner also stated that the Veteran did not injure his back during his active service, and that his current back condition was not related to his active service or to his service-connected right leg disability.  Specifically, the examiner stated that at the time of his fracture, the Veteran did not complain of mid or low back pain.  He stated that the Veteran's service treatment records were silent for complaints or treatment for back pain, and that the Veteran has a physically demanding job with the Post Office.  The examiner stated that the thigh and back are different anatomical areas with different nerve supplies and bony structure that are unrelated to one another.  As a result, he stated that it is his opinion that the Veteran's back condition is not caused by or the result of his service-connected right leg condition.  Instead, he stated that his back conditions are due to the natural process of aging.  

The Board has previously found the March 2009 VA examiner's opinion to be deficient because, as noted above, the Veteran did complain of back pain during his active service.  Therefore, the Board remanded the case in September 2012 for the Veteran to be accorded a new VA medical examination to determine whether his current low back disorder was directly related to service; caused by service-connected disability; and/or did any low back conditions undergone an increase in severity that is proximately due to or the result of his service-connected right hip, knee and leg disabilities (i.e., secondary aggravation).  

The subsequent October 2012 VA examination included opinions against the current low back disorder being directly related to service, or having been caused by his service-connected disabilities.  However, no opinion regarding secondary aggravation appears to have been promulgated on this examination.  Without such an opinion, the Board stated that the October 2012 VA examination was inadequate and remanded the case in September 2013 for clarification on this matter.

In the November 2013 addendum, the VA examiner opined that the claimed lower back conditions (lumbar spondylosis, lumbar myositis, mild degenerative joint disease of posterior facet joints and degenerative disc disease of the lumbar spine) are less likely as not (less than 50/50 probability) aggravated by any and/or all of the Veteran's service connected conditions (residuals of right femur fracture internal fixation with intramedullary rod, right hip and right knee conditions) that is beyond natural progression.  The examiner further stated that the claimed lumbar spine conditions are most likely a result of natural aging and degenerative process.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that the VA examiners are presumed qualified to render competent medical opinions, and that they were familiar with the Veteran's history from review of his VA claims folder.  Although the Board previously noted that the March 2009 VA examiner inaccurately noted that the Veteran did not have any in-service back complaints, no such deficiency is demonstrated in the October 2012 VA examination or the November 2013 addendum.  Moreover, the November 2013 addendum corrected the October 2012 examination's deficiency of not addressing secondary aggravation.  The opinions expressed in the October 2012 VA examination and November 2013 addendum were not in speculative or equivocal language.  Further, they were supported by stated rationale that the current disability was more likely a result of natural aging and degenerative process; as opposed to being directly related to service or a service-connected disability.  In addition, the Board reiterates there is no competent medical opinion that explicitly refutes the findings of the VA examiner as expressed in the October 2012 examination report and November 2013 addendum.  Consequently, the Board concludes that these opinions are adequate, persuasive, and entitled to significant probative value in the adjudication of this case.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's low back disorder was incurred in or otherwise the result of his military service, or secondary to a service-connected disability.  No other basis for establishing service connection for the claimed disability is demonstrated by the evidence of record.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for a low back disorder, to include as secondary to service-connected disability, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


